Name: 84/617/EEC: Commission Decision of 12 November 1984 on the clearance of the accounts presented by the Grand Duchy of Luxembourg in respect of expenditure incurred in the 1979 financial year on agricultural products supplied as food aid (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1984-12-12

 Avis juridique important|31984D061784/617/EEC: Commission Decision of 12 November 1984 on the clearance of the accounts presented by the Grand Duchy of Luxembourg in respect of expenditure incurred in the 1979 financial year on agricultural products supplied as food aid (Only the French text is authentic) Official Journal L 325 , 12/12/1984 P. 0052 - 0053+++++( 1 ) OJ NO L 180 , 8 . 8 . 1972 , P . 1 . ( 2 ) OJ NO L 288 , 25 . 10 . 1974 , P . 1 . ( 3 ) OJ NO L 34 , 5 . 2 . 1977 , P . 21 . COMMISSION DECISION OF 12 NOVEMBER 1984 ON THE CLEARANCE OF THE ACCOUNTS PRESENTED BY THE GRAND DUCHY OF LUXEMBOURG IN RESPECT OF EXPENDITURE INCURRED IN THE 1979 FINANCIAL YEAR ON AGRICULTURAL PRODUCTS SUPPLIED AS FOOD AID ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 84/617/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1703/72 OF 3 AUGUST 1972 AMENDING REGULATION ( EEC ) NO 2052/69 ON THE COMMUNITY FINANCING OF EXPENDITURE ARISING FROM THE IMPLEMENTATION OF THE FOOD AID CONVENTION OF 1967 , AND LAYING DOWN RULES FOR THE COMMUNITY FINANCING OF EXPENDITURE ARISING FROM THE IMPLEMENTATION OF THE FOOD AID CONVENTION OF 1971 ( 1 ) , AND IN PARTICULAR ARTICLE 9 ( 3 ) THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 2681/74 OF 21 OCTOBER 1974 ON THE COMMUNITY FINANCING OF EXPENDITURE INCURRED IN RESPECT OF THE SUPPLY OF AGRICULTURAL PRODUCTS AS FOOD AID ( 2 ) , HAVING CONSULTED THE EAGGF COMMITTEE , WHEREAS THE GRAND DUCHY OF LUXEMBOURG HAS SUPPLIED TO THE COMMISSION THE SUPPORTING STATEMENTS REQUIRED FOR CLEARANCE OF THE ACCOUNTS PURSUANT TO ARTICLE 7 OF COMMISSION REGULATION ( EEC ) NO 249/77 OF 2 FEBRUARY 1977 LAYING DOWN DETAILED RULES FOR THE APPLICATION OF REGULATION ( EEC ) NO 2681/74 ( 3 ) ; WHEREAS , UNDER ARTICLE 1 OF REGULATION ( EEC ) NO 249/77 , ONLY THE NET QUANTITIES TAKEN OVER BY THE AID BENEFICIARY AT THE DELIVERY STAGE PROVIDED FOR BY COMMUNITY RULES CAN BE FINANCED ; WHEREAS EXPENDITURE IS FINANCED ON THE BASIS OF THE PROVISIONS OF THE MOBILIZATION REGULATIONS FOR EACH OPERATION ACCORDING TO THE APPLICABLE RULES , HAS ADOPTED THIS DECISION : ARTICLE 1 THE ACCOUNTS OF THE DEPARTMENTS AND AGENCIES EMPOWERED BY THE GRAND DUCHY OF LUXEMBOURG TO PAY EXPENDITURE INCURRED IN 1979 ON AGRICULTURAL PRODUCTS SUPPLIED AS FOOD AID ARE HEREBY CLEARED AS INDICATED IN THE ANNEX HERETO . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE GRAND DUCHY OF LUXEMBOURG . DONE AT BRUSSELS , 12 NOVEMBER 1984 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION ANNEX CLEARANCE OF THE ACCOUNTS OF THE DEPARTMENTS AND AGENCIES IN THE GRAND DUCHY OF LUXEMBOURG EMPOWERED TO PAY EXPENDITURE ARISING FROM FOOD-AID OPERATIONS IN AGRICULTURAL PRODUCTS 1 . FUNDS AVAILABLE AFTER CLEARANCE OF 1978 ACCOUNTS LFRS - 577 2 . ADVANCES AUTHORIZED FOR FOOD-AID OPERATIONS IN RESPECT OF 1979 LFRS 84 100 000 3 . TOTAL AVAILABLE TO COVER 1979 EXPENDITURE LFRS 84 099 423 4 . EXPENDITURE EFFECTED IN RESPECT OF 1979 AND RECOGNIZED AS CHARGEABLE TO CHAPTER 92 : FOOD-AID EXPENDITURE FROM THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES LFRS 84 090 341 5 . FUNDS AVAILABLE AFTER CLEARANCE OF 1979 ACCOUNTS LFRS 9 082